Citation Nr: 0628078	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for skin cancer, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for bladder cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from June 1951 to June 1953 
and from July 1958 to March 1978.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  On VA audiological examination in December 2004, the 
average pure tone decibel (dB) loss was 58 in the right ear 
and 51 in the left ear, with speech discrimination of 94 in 
both ears.

2.  The veteran does not have skin cancer which can be 
related to his period of service.

3.  The veteran does not have bladder cancer which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code (DC) 6100 (2005).

2.  Skin cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 
3.309(e) (2005).

3.  Bladder cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307(a)(6)(iii), 3.309(e) (2005

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In December 2001, January 2002, and May 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed the 
veteran of the evidence that was necessary to substantiate 
his claims.  He was told of what information and evidence VA 
would obtain in his behalf and what information and evidence 
he should submit.  He was further told to submit any evidence 
relevant to his claims.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating for a bilateral hearing loss is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  As to the 
service connection claims, since these are also being denied, 
no disability ratings or effective dates will be assigned, so 
such considerations are moot.

II.  Applicable laws and regulations

A.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303(a), 3.304 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962, through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); and VAOPGCPREC 27-
97 (holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam); but see Haas v. Nicholson, No. 04-0491 
(Fed. Cir. Aug.16, 2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Diseases not associated with exposure to certain herbicide 
agents include the following:

*	Hepatobiliary cancers
*	Nasopharyngeal cancer
*	Bone and joint cancer 
*	Breast cancer
*	Cancers of the female reproductive system
*	Urinary bladder cancer
*	Renal cancer
*	Testicular cancer
*	Leukemia (other than chronic lymphocytic leukemia)
*	Abnormal sperm parameters and infertility
*	Parkinson's disease and parkinsonism
*	Amyotrophic lateral sclerosis
*	Chronic persistent peripheral neuropathy
*	Lipid and lipoprotein disorders
*	Gastrointestinal and digestive disease
*	Immune system disorders
*	Circulatory disorders
*	Respiratory disorders
*	Skin cancer
*	Cognitive and neuropsychiatric effects
*	Gastrointestinal tract tumors
*	Brain tumors
*	Light chain-associated amyloidosis
*	Endometriosis
*	Adverse effects on thyroid homeostasis
*	Any other condition for the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.

See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Compensable evaluation for bilateral hearing loss

The veteran was granted service connection for a bilateral 
hearing loss disability by a rating action issued in 1978.  
The relevant evidence of record includes a VA examination 
conducted in March 2002.  This showed an average decibel (dB) 
loss in the right ear of 54 and in the left of 49.  He had 
speech recognition ability of 100 percent in each ear.

The veteran was re-examined by VA in December 2004.  The 
average dB loss in the right ear was 58 and 51 in the left.  
He had speech recognition ability of 94 percent in each ear.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity.  Hearing loss is measured by the results 
of controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2005).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, the veteran has a Level II 
hearing loss in the right ear and Level I loss in the left.  
According to 38 C.F.R. § 4.85, Table VII, these levels 
warrant a noncompensable evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the service-connected bilateral hearing loss disability.

B.  Service connection - skin and bladder cancer

The veteran has contended that service connection should be 
awarded to his skin and bladder cancer as related to exposure 
to Agent Orange while he was serving in Korea in 1969 and 
1970.  Because the veteran did not serve in Vietnam, he 
cannot be presumed to have been exposed to a herbicide agent 
pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record indicates that the veteran served in 
Korea from January 1969 to February 1970.  The Department of 
Defense has provided VA with a list of locations outside of 
Vietnam where Agent Orange was used.  This substance was used 
along the demilitarized zone (DMZ) in Korea from April 1968 
to July 1969.  The number of personnel so exposed amounted to 
12,056; they all served in a specific list of units.  The 
units in the area included the following:

*	The four brigades of the 2nd Infantry Division, which 
included the following units:

i.	1-38 Infantry
ii.	2-38 Infantry
iii.	1-23 Infantry
iv.	2-23 Infantry
v.	3-23 Infantry
vi.	3-32 Infantry
vii.	109th Infantry
viii.	209th Infantry
ix.	1-72 Armor
x.	2-72 Armor
xi.	4-7th Cavalry

*	The 3rd Brigade of the 7th Infantry Division, which 
included the following units:
i.	1-17th Infantry
ii.	2-17th Infantry
iii.	1-73 Armor
iv.	2-10th Cavalry

*	Field Artillery, Signal, and Engineer troops were 
supplied as support personnel as required.

The record indicates that the veteran served in Korea during 
the requisite time period, but there is no evidence that he 
served with any of the units noted above.  However, for the 
purposes of the present decision, the Board will assume that 
the veteran was exposed to herbicides during his service in 
Korea between January and July 1969.

The evidence of record includes the service medical records, 
which indicate that the veteran received one treatment for 
contact dermatitis in May 1971.  No skin cancer was ever 
found or treated.  Nor was there any suggestion in these 
records that he complained of, or was treated for, bladder 
cancer.

Treatment records from Madigan Army Medical Center from 1999 
to 2001 show a history of bladder cancer.  In June 2000, he 
was seen with multiple, crusted, stuck-on appearing tan 
plaques on the back and chest.  Seborrheic keratoses were 
diagnosed.  In July 2001, he was seen for a lesion on the 
right temple that was moveable, described as consistent with 
seborrheic keratoma.  The diagnosis was seborrheic keratoma 
versus basal cell carcinoma.   A July 22, 2001, note 
confirmed the diagnosis of seborrheic keratosis.

After careful review of the evidence of record, the Board 
finds that entitlement to service connection for skin and 
bladder cancer has not been established.  There is no 
indication that either skin or bladder cancer was present in 
service.  While a history of bladder cancer has been noted, 
there is no objective indication in the record that skin 
cancer is currently present.  Therefore, service connection 
on a direct basis is not justified.  The veteran has 
contended that these conditions are directly related to 
exposure to herbicides in service.  Initially, as noted 
above, there is no indication that skin cancer is currently 
present.  However, even if the Board were to assume that the 
veteran has skin and bladder cancer, those conditions are not 
among those listed at 38 C.F.R. § 3.309(e) as being 
presumptively related to exposure to herbicides.  In fact, 
the Secretary has specifically found that both skin and 
urinary bladder cancer are not associated with exposure to 
herbicides.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Therefore, service connection on a presumptive basis cannot 
be awarded.

A claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the veteran 
has not submitted any evidence that suggests a direct causal 
relationship between his claimed skin and bladder cancer and 
exposure to herbicides.  In this regard, it is noted that 
these disorders have specifically been found to not be 
related to herbicide exposure.  It is highly unlikely that 
the veteran could submit any medical opinion that would be of 
sufficient probative weight to overcome the large body of 
evidence that the Secretary relied upon in making the 
determination that these conditions are not related to 
herbicide exposure.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for skin and bladder cancer.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for bladder cancer, to 
include as secondary to herbicide exposure, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


